Order filed August 21, 2013, Withdrawn, Appeal Reinstated and Corrected Order
filed October 28, 2013.




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00678-CR
                                   NO. 14-12-00679-CR
                                     ____________

                            MARVIN LEE WATTS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee


                         On Appeal from the 230th District Court
                                  Harris County, Texas
                       Trial Court Cause Nos. 1333900 and 1333901


                                         ORDER

       On        August 21, 2013, this Court issued an order commanding Wilford A.
Anderson to appear in person in the courtroom of the 14th Court of Appeals, on October
28, 2013, at 1:30 p.m. to show cause why he should not be held in contempt of court for
failing to obey this court’s order of July 2, 2013, ordering him to file a brief in this cause
with the clerk of this court on or before August 1, 2013. On October 24, 2013, counsel
filed a brief.
       Our order of August 21, 2013, is withdrawn. The appeal is reinstated. The State’s
brief is due within 30 days of the date of this order.




                                           PER CURIAM




Panel consists of Justices Boyce, Jamison, and Busby.